Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to claims 27-33 and 36-38 in the reply filed on February 9, 2021 is acknowledged.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 27-29, 31-33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0060240 to Londot in view of U.S. Patent Pub. No. 2012/0185001 to Nayet et al.
As to Claim 27, Londot discloses a medical inserting apparatus (Figs. 2-3). The apparatus comprises a screw nail (30, Fig. 2) which is configured to be inserted into a human body [0019], a connection device (54) having a current generator generating a predetermined current [0023], and a current meter measuring the current [0023-0024], and a conductor (34) located within the screw nail and the driver (Fig. 2), elongated along a lengthwise direction (Fig. 2, [0020]), and including an exposed portion which is exposed to outside (described in [0026]), wherein the conductor includes a forward conductor and a reverse conductor [0024, 0025, 0029, 0030], wherein the forward conductor is coupled to the current generator to allow the current generated by the current generator to flow, and wherein the reverse conductor has one end electrically coupled to the forward conductor and the other end coupled to the current generator [0024, 0025, 0029, 0030], and includes a variable resistor and the current meter installed to allow the current generated by the current generator to flow to the current meter [0024, 0025, 0029, 0030].
As to Claim 28, Londot discloses a medical inserting apparatus wherein when as a result of measurement by the current meter, an amount of current flowing into the human body is determined to be less than a preset threshold, a resistance value of the variable resistor is manually or automatically adjusted to allow the current to be equal to or more than the preset threshold to flow [0025]. 
As to Claim 29, Londot discloses a medical inserting apparatus wherein a resistance value of the human body into which the current flowed is calculated through the amount of current measured by the current meter and the resistance value of the variable resistor, and a type of a tissue of the human body 
As to Claim 31, Londot discloses a medical inserting apparatus wherein the current flowing into the human body goes out through a ground element mounted on the human body, and flows to the current generator through a return element [0025]. 
As to Claim 36, Londot discloses a medical inserting apparatus wherein the exposed portion is defined by a direct connection of the forward conductor and the reverse conductor, and is disposed on an outer periphery of the front end of the screw nail (Figs. 3 and 4, [0024-0025]).
As to Claim 37, Londot discloses a medical inserting apparatus wherein the exposed portion defines an outer surface of the front end of the screw nail, and is coupled to both of the forward conductor and the reverse conductor (Figs. 3 and 4, described in [0020, 0024-0025]).
As to Claim 38, Londot discloses a medical inserting apparatus wherein the exposed portion is in a shape of a ring around a periphery of the front end of the screw nail, and is coupled to both of the forward conductor and the reverse conductor (seen in Figs. 3 and 4, [0024-0025]).
As to Claims 27-29, 31-33, and 36-38, Londot discloses the claimed invention except for a driver which is configured to insert the screw nail into the human body, wherein the screw nail and the driver are integrally formed, and wherein the screw nail has a tapping screw at a front end.  
Nayet discloses a medical inserting apparatus including a driver (74) which is configured to insert the screw nail into the human body [0034], wherein the screw nail and the driver are integrally formed [0048], and wherein the screw nail has a tapping screw at a front end [0034, 0047] in order to ease insertion of the screw nail into the target bone [0034].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the medical inserting apparatus of Londot with the driver modification of Nayet in order to ease insertion of the screw nail into the target bone.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775